DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-5, 7-9, and 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,918,225 B2 (Olesen) in view of DE 10 2005 003 119 A1 (Weiss) and JP 2009-017965 A (Matsuda).
With respect to claims 1 and 16-17: In claims 1-16 of U.S. 10,918,225 B2, Olesen discloses a refrigerated merchandising storage unit for display and sale of foodstuff. The storage unit has a plurality of sliding lids, but not necessarily the “two or more cover cassettes” defined in claim 1 of 17/259,365. 
Matsuda discloses a method for mounting a cover with a plurality of slidable lids onto a storage compartment (product display portion 2) of a refrigerated merchandising storage unit (showcase 1) for display and sale of foodstuff or the like, which storage compartment has a substantially rectangular top opening, wherein the method comprises the steps of: - providing two or more cover cassettes (removable sliding door 11; Fig. 4 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olesen’s patented invention according to Matsuda’s style of removable sliding door 11, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because Matsuda’s configuration allows easy installation and removal, as well as customization to different dimensions of storage units. 
Olesen’s patented claims lack the “cover profile” defined in claim 1 of 17/259,365.  Weiss discloses attaching lighting to a cooling device, for the purpose of lighting goods 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olesen’s patented invention to include Weiss’ housing 20, ballast 30, and luminous element 3; as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide lighting for the goods in the showcase, in a similar manner as the invention of Weiss Figs. 1 and 3-4. 
With respect to claim 2: See Weiss Figs. 3-4 and [0025] for a modified basic profile 40 that is detachably mounted to a border 12 of the border 1 using clip connections 42. The basic profile 40 receives guide rail 5, profile 7, and an elastic bearing part 31. This enables easy removal, if necessary.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olesen’s patented invention to include Weiss’ border 12 and basic profile 40, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to make removal and attachment of Matsuda’s sliding doors 11 and the showcase, in a similar manner as Weiss’ invention.

With respect to claim 4: OFFICIAL NOTICE is taken that some clip and/or plug connections are known to make a clicking sound during attachment and/or detachment of the connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Weiss’ clip connections 42 and/or plug connections 41 and/or clip hinge 22 to click during attachment and/or detachment, as a result of components clipping and/or plugging together/apart.  
One would be motivated to have a clicking sound because that provides an audible indication to a user that the connection has been positively established and/or separated. 
Weiss’ clip connections 42 and/or plug connections 41 and/or clip hinge 22 make obvious “click-together assemblies” as claimed.
With respect to claim 5: See Olesen claims 11 and 14.
With respect to claim 7: See Olesen claims 11 and 14.
With respect to claim 8: See Olesen claims 7-10.
With respect to claim 9: See Olesen claims 7-10.
With respect to claim 12: See Olesen claim 13.
With respect to claim 13: See OIesen claim 16.
With respect to claim 14: See Matsuda [0013]-[0014]. Frame 12 is about 840 mm. Frame 13 is about 420 mm. Frame 12 meets the claimed range of 0.8 meter to 1.5 meter (840 mm = 0.84 meter), but not 0.94 meter to 1.25 meter. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the frame 12 have a length between 0.94 meter and 1.25 meter, because it has been held that the change in size of a component is within the level of ordinary skill in the art.
One would be motivated to make the frame 12 longer in order to fit on a larger showcase than the one shown in Matsuda’s figures. 
With respect to claim 15: See Olesen claims 1-16.

Claims 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,918,225 B2 (Olesen) in view of DE 10 2005 003 119 A1 (Weiss) and JP 2009-017965 A (Matsuda) as applied to claim 8 above, and further in view of US 8,162,413 B2 (Behr).
With respect to claim 10: Behr discloses a similar cover as Matsuda’s invention, but with a stationary cover plate 6 and two displaceable lids 9 and 10 that slide underneath the cover plate 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Olesen’s patented invention to each include Behr’s cover plate 6, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

With respect to claim 11: See Matsuda Fig. 2. When adding Behr’s cover plate 6 to Olesen (as modified), it is obvious to attach the cover plate 6 on top of the left and right vertical frames 12. This is so that the cover plate 6 is positioned similarly to the configuration of Behr’s invention, with two doors sliding under the cover plate 6 similarly to Behr’s lids 9 and 10. 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “retainer arrangement” of claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, the recitation “which” should be “said”. In line 9, the recitation “each cross” should be “each said cross”. In line 10, the recitation “each base” should be “each said base”. In line 11, the recitation “a slidable” should be “one said slidable”. In line 15, the recitation “each cover” should be “each said cover”. 
Claim 4 is objected to because of the following informalities: In line 1, the recitation “wherein the” should be “wherein”.
Claim 5 is objected to because of the following informalities: In line 2, the recitation “the long” should be “long”.
Claim 7 is objected to because of the following informalities: In line 2, the recitation “each cover” should be “each said cover”. In line 3, the recitation “the longitudinal” should be “longitudinal”.
Claim 8 is objected to because of the following informalities: In line 2, the recitation “two slidable” should be “two said slidable”. In line 3, the recitation “towards the” should be “towards a”. In line 4, the recitation “the interior” should be “an interior”.
Claim 9 is objected to because of the following informalities: In line 2, the recitation “two generally” should be “two said generally”.
Claim 12 is objected to because of the following informalities: In line 2, the recitation “a cover” should be “each said cover”. In line 3, the recitation “the longitudinal” should be “longitudinal”.
Claim 13 is objected to because of the following informalities: In line 3, the recitation “the longitudinal” should be “longitudinal”.
Claim 14 is objected to because of the following informalities: In line 2, the recitation “the dimension” should be “a dimension”. In line 3, the recitation “or” should be “to”.
Claim 15 is objected to because of the following informalities: In line 3, the recitation “said one or more lid for retaining the lid in that track” should be “said one or more lids for retaining one said lid in one said track”. In line 4, the recitation “that track” should be “the track”. In line 9, the recitation “the edge” should be “an edge”. In lines 10-11, the recitation “on which it protrudes from” should be “from which the protrusion protrudes”.
Claim 16 is objected to because of the following informalities: In line 4, the recitation “the two” should be “two”. In line 6, the recitation “each long” should be “each said long”. In line 7, the recitation “the edge” should be “the long edge”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9,12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-017965 A (Matsuda) in view of DE 10 2015 006 623 A1 (Stocker) and DE 10 2005 003 119 A1 (Weiss).
See NPL reference “Translated Description JP2009017965A”, which is attached hereto, for text citations of Matsuda.
With respect to claim 1: Matsuda discloses a method for mounting a cover with a plurality of slidable lids onto a storage compartment (product display portion 2) of a refrigerated merchandising storage unit (showcase 1) for display and sale of foodstuff or the like, which storage compartment has a substantially rectangular top opening, wherein the method comprises the steps of: - providing two or more cover cassettes (removable 
Matsuda does not show the “pair of upper and lower guide rails” of [0013] in detail. Stocker Fig. 4 shows first and second guides 38 and 39 for sliding covers 200 and 300. The guides 38 and 39 are generally U-shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the upper and lower guide rails of Matsuda [0013] like Stocker’s guides 38 and 39, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to have such guides because they are shown to be suitable for the task described in Matsuda [0013]. Thus, one of ordinary skill in the art 
Weiss discloses attaching lighting to a cooling device, for the purpose of lighting goods for sale. Weiss’ invention makes the lighting simple, yet easily accessible for repair. In Weiss Figs. 1 and 3-4, a detachable housing 20 covers the supply devices/ballast 30 and the luminous element 3. Such housing 20 is detachably mounted to the guide rail 5 that supports the sliding lids 61 and 62 via a hinge 22. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda’s showcase 1 to include Weiss’ housing 20, ballast 30, and luminous element 3; as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide lighting for the goods in the showcase 1, in a similar manner as the invention of Weiss Figs. 1 and 3-4. 
In the combination, it is obvious to attach Weiss’ housing 20 to Matsuda’s horizontal frames 13 because that results in the lighting applied along the long, access sides of the showcase 1. As modified, the housing 20 makes obvious the claimed “cover profile”. 
With respect to claim 2: See Weiss Figs. 3-4 and [0025] for a modified basic profile 40 that is detachably mounted to a border 12 of the border 1 using clip connections 42. The basic profile 40 receives guide rail 5, profile 7, and an elastic bearing part 31. This enables easy removal, if necessary.

One would be motivated to make such a modification in order to make removal and attachment of Matsuda’s sliding doors 11 and the showcase 1, in a similar manner as Weiss’ invention.
In the combination, at least the border 12 makes obvious the claimed “spacer profile”. 
With respect to claim 4: OFFICIAL NOTICE is taken that some clip and/or plug connections are known to make a clicking sound during attachment and/or detachment of the connection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Weiss’ clip connections 42 and/or plug connections 41 and/or clip hinge 22 to click during attachment and/or detachment, as a result of components clipping and/or plugging together/apart.  
One would be motivated to have a clicking sound because that provides an audible indication to a user that the connection has been positively established and/or separated. 
Weiss’ clip connections 42 and/or plug connections 41 and/or clip hinge 22 make obvious “click-together assemblies” as claimed.
With respect to claim 5: See Matsuda Figs. 2 and 4. Parts 13 are on the long sides of showcase 1 and/or product display portion 2.
With respect to claim 7: See Matsuda Figs. 2 and 4. Doors 15 slide perpendicular to the longitudinal direction of showcase 1 and/or product display portion 2.
With respect to claim 8: See Matsuda Figs. 1-2 and 4. Fig. 1 shows doors 15 slide one above the other towards the center as claimed. 
With respect to claim 9: Matsuda disclosing the “pair of upper and lower guide rails” in [0013], and Stocker’s guides 38 and 39 make obvious the claim as written.
With respect to claim 12: See Matsuda Figs. 2 and 4. Doors 15 slide perpendicular to the longitudinal direction of showcase 1 and/or product display portion 2.
Stocker shows it is also known to have slidable lids that slide in the longitudinal direction of the storage compartment. See Stocker Figs. 1-5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Matsuda’s doors 15 oriented like Stocker’s doors, as an obvious variation of Matsuda’s invention. 
One would be motivated to make such a modification/configuration in order to be able to use Matsuda’s doors 11, as modified, on an apparatus like Stocker’s.
With respect to claim 14: See Matsuda [0013]-[0014]. Frame 12 is about 840 mm. Frame 13 is about 420 mm. Frame 12 meets the claimed range of 0.8 meter to 1.5 meter (840 mm = 0.84 meter), but not 0.94 meter to 1.25 meter. 
However, it is obvious for different showcases to have different sizes. In fact, Matsuda [0013] describes three standard sizes of showcases, which can be covered using three, four, or five of the doors 11. 

One would be motivated to make the frame 12 longer in order to fit on a larger showcase than the one shown in Matsuda’s figures. 
With respect to claim 16: By making the same combinations/modifications as in the rejections of claims 1-2 above, Matsuda in view of Stocker and Weiss makes obvious a refrigerated merchandising storage unit (Matsuda’s showcase 1, as modified), a cover of which (Matsuda’s sliding door 11) is assembled and mounted using the method according to claim 1, the storage unit further comprises a spacer profile (at least border 12 of Weiss) mounted onto the upward-facing edge of each of the two long sides of the storage compartment of the refrigerated merchandising storage unit (long sides shown in Matsuda Fig. 4), the spacer profiles being arranged to engage with the base profiles (similarly to how Weiss’ parts join to at least border 12 to be attached to border 1) and wherein the cover profiles (Weiss’ housing 20) are mounted along each long side of the storage compartment covering the spacer profiles and the base profiles (in Weiss Figs. 3-4, housing 20 covers parts 12, 40, 5, and 7), thus forming a hand-rail along the edge of the storage compartment (Weiss [0022] discloses the housing as a handrail).
With respect to claim 17: See Weiss Figs. 3-4. Substantially all of Weiss’ components are mounted to the basic profile 40, which is then in turn secured to the border 1 via attachment to border 12. The guide rail 5 that guides the sliding lids 61 and 
Weiss’ housing 20 engages the guide rail 5 via clip hinge 22. Weiss’ housing 20 engages the elastic bearing part 31 via pin 21. Weiss’ guide rail 5 is similar to Matsuda’s frames 13. 
By interpreting the elastic bearing part 31 as a component of the claimed “spacer profile” (together with at least the border 12), the claim is made obvious. Weiss’ housing 20 is relied upon for the claimed “cover profile”. The pin 21 engaging the elastic bearing part 31 is a releasable engagement with the “spacer profile”. 

Claims 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009-017965 A (Matsuda) in view of DE 10 2015 006 623 A1 (Stocker) and DE 10 2005 003 119 A1 (Weiss) as applied to claims 1 and 8 above, and further in view of US 8,162,413 B2 (Behr).
With respect to claim 10: Matsuda’s removable doors 11 each include two sliding doors 15.
Behr discloses a similar cover as Matsuda’s invention, but with a stationary cover plate 6 and two displaceable lids 9 and 10 that slide underneath the cover plate 6. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matsuda’s doors 11 to each include Behr’s cover plate 6, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

Behr’s cover plate 6 makes obvious the claimed “fixed lid”. 
With respect to claim 11: See Matsuda Fig. 2. When adding Behr’s cover plate 6 to each of Matsuda’s doors 11, it is obvious to attach the cover plate 6 on top of the left and right vertical frames 12. This is so that the cover plate 6 is positioned similarly to the configuration of Behr’s invention, with Matsuda’s two doors 15 sliding under the cover plate 6 similarly to Behr’s lids 9 and 10. 
With respect to claim 13: Behr’s cover is curved in a direction perpendicular to the longitudinal direction of the storage compartment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to curve Matsuda’s covers 11 in the same shape as Behr’s cover, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification because the curved shape increases the storage capacity, in terms of what can be held under the covers 11 and inside the showcase 1. 
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
To place the application in condition for allowance, all of the following conditions must be met:

2) The claims must be amended to overcome all claim objections made above in this Office action; 
3) A Terminal Disclaimer to U.S. Patent No. 10,918,225 B2 must be filed; and
4) The drawings must be amended to overcome the drawing objection made above in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637